Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on August 1, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction improperly mapped Hays (US 2016/0243764) onto the subject matter in common between claims 1 and 11 with claim 13.  This is not found persuasive because the entirety of claims 1 and 11 are rejected over the prior art as indicated below with proper citations, and therefore lack a Unity of Invention with claim 13. Further, Applicant’s arguments are not applicable to the present rejection, as roller 47 is not cited.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 1, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pusher” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitzel (US 4,155,330).
Regarding claim 1, Weitzel discloses a system to apply uniform layers of metal powder (col. 1 ll. 60-63), the system comprising: a conductive roller with a dielectric coating (electrically-conductive core with anodized aluminum surface, col. 2 ll. 19-25, Fig. 1), the conductive roller biased at a first voltage (Vcr = 15 volts col. 3 ll. 41-43; -50 volts col. 4 ll. 33-36, Fig. 1); a powder supply to contain a metal powder biased at a second voltage (developer trough 25 at Vc = -200 volts, col. 2 ll. 26-30; 47-62, Fig. 1), the powder supply to provide the metal powder to the conductive roller to form a uniform layer of metal powder on the dielectric coating of the conductive roller (this is an intended use, the printed portion in Fig. 1 shows a uniform layer and the system would therefore be capable of forming a uniform layer of conductive toner particles 28, col. 2 ll. 27-30, Fig. 1); a deposition area to receive the uniform layer of metal powder from the conductive roller (photoconductive insulator layer 33, col. 2 ll. 31-46, Fig. 1), the deposition area biased at a third voltage (Vp = -400 volts or +400 volts col. 3 ll. 56 to col. 4 ll. 19; -500 to -1000 volts col. 4 ll. 30-33; in some embodiments Vp=Vc, col. 2 ll. 47-62), wherein the metal powder is transferred across an air gap from the conductive roller to the deposition area by electrostatic attraction of the metal powder (air gap of 0.003 inches (.0762 mm) col. 4 ll. 26-36, Fig. 1).
Regarding claim 2, Weitzel discloses wherein the conductive roller translates relative to the deposition area such that a tangential speed of the roller and the translation speed are equivalent (movement so that there is no substantial relative velocity, col. 2 ll. 31-38).
Regarding claim 3, Weitzel discloses wherein the dielectric coating on the conductive roller comprises aluminum oxide (anodized aluminum surface, col. 2 ll. 19-25, Fig. 1).
Regarding claim 6, Weitzel discloses where a voltage difference between the first voltage (-50 volts, col. 4 ll. 26-36) and the third voltage (-500 to -1000 volts, col. 4 ll. 26-36) is between 100 and 5000 volts (450 to 950 volts of difference, col. 4 ll. 26-36).
Regarding claim 7, Weitzel discloses wherein the attractive force between a particle adhered to the surface of the roller and the roller is less than the attractive force between the particle and the deposition area (Attractive force between roller and photoconductor is strong enough to lift toner from roller and transport to the photoconductor, col. 3 ll. 14-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays (US 2016/0243764).
Regarding claim 1, Hays discloses a system to apply uniform layers of metal powder (abstract), the system comprising: a conductive roller with a dielectric coating (conductive cylinder 123 coated in conductive elastomer 126, [0095] [0103], Fig. 15), the conductive roller biased at a first voltage (grounded, [0095]); a powder supply to contain a metal powder biased at a second voltage (coated with charged powder from a powder generating apparatus, [0096]; to the extent this is not shown, [0096] of Hays teaches a rationale for adding such a powder generating apparatus containing charged metal powder), the powder supply to provide the metal powder to the conductive roller to form a uniform layer of metal powder on the dielectric coating of the conductive roller (this is an intended use, the printed portion in Fig. 15 shows a uniform layer and the system would therefore be capable of forming a uniform layer); a deposition area to receive the uniform layer of metal powder from the conductive roller (dielectric film 132, [0098], Figs. 14-15), the deposition area biased at a third voltage (Va of +1000 volts, [0098] [0101] [0103], Figs. 14-15), wherein the metal powder is transferred across an air gap from the conductive roller to the deposition area by electrostatic attraction of the metal powder (air gap, [0049]; further discussion of considerations for the air gap are in [0052-55] and would be adaptable to embodiments discussed in [0095-0103]).
	Regarding claim 2, Hays discloses wherein the conductive roller translates relative to the deposition area such that a tangential speed of the roller and the translation speed are equivalent (deposition shown in Figs. 11-15 has powder being delivered uniformly which entails that the tangential speed translation speed are equivalent, otherwise there would be a double layer or gaps).
Regarding claim 4, Hays discloses wherein the dielectric coating on the conductive roller has a dielectric thickness between 0.001 and 0.5 mm (3 mm, [0095]).
Regarding claim 5, Hays discloses wherein the electrode and a surface of the deposition area are separated by 0.1 to 3 mm of air gap ([0052] teaches an overlapping range and power considerations for the range of thicknesses, it therefore would have been obvious to adapt the system for the recited air gap range).
	Regarding claim 6, Hays discloses where a voltage difference between the first voltage and the third voltage is between 100 and 5000 volts (1000 volts, [0095] [0098] [0101] [0103]).
Regarding claim 7, Hays discloses wherein the attractive force between a particle adhered to the surface of the roller and the roller is less than the attractive force between the particle and the deposition area (relative forces as recited to effect the transfer of powder, [0103]).
Regarding claim 9, Hays discloses wherein the deposition area comprises a plurality of layers of particles stacked on each other ([0103], Fig. 15).
Regarding claim 11, Hays discloses a system to apply uniform layers of metal powder (abstract), the system comprising: a conductive roller with a dielectric coating (conductive cylinder 123 coated in conductive elastomer 126, [0095] [0103], Fig. 15), the conductive roller biased at a first voltage (grounded, [0095]); a powder supply to contain a metal powder biased at a second voltage (coated with charged powder from a powder generating apparatus, [0096]; to the extent this is not shown, [0096] of Hays teaches a rationale for adding such a powder generating apparatus containing charged metal powder), the powder supply to provide the metal powder to the conductive roller to form a monolayer of metal powder on the roller (this is an intended use, the printed portion in Fig. 14 shows a monolayer and the system would therefore be capable of forming a monolayer); a deposition area to receive the monolayer of metal powder from the conductive roller(dielectric film 132, [0098], Figs. 14-15), the deposition area biased at a third voltage (Va of +1000 volts, [0098] [0101] [0103], Figs. 14-15), wherein the metal powder is transferred across an air gap from the roller to the deposition area by electrostatic attraction of the metal powder (air gap, [0049]; further discussion of considerations for the air gap are in [0052-55] and would be adaptable to embodiments discussed in [0095-0103]), a surface of the deposition area and the surface of the roller are separated by an air gap of 0.1 to 5 mm ([0052] teaches an overlapping range and power considerations for the range of thicknesses, it therefore would have been obvious to adapt the system for the recited air gap range), and a voltage difference between the first voltage and the third voltage is between 100 and 5000 volts (1000 volts, [0095] [0098] [0101] [0103]).
Regarding claim 12, Hays discloses wherein the air gap is from 0.2 to 2 mm ([0052] teaches an overlapping range and power considerations for the range of thicknesses, it therefore would have been obvious to adapt the system for the recited air gap range) and the voltage difference is between 500 and 1500 volts (1000 volts, [0095] [0098] [0101] [0103]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzel (US 4,155,330) as applied to claim 1 above, and further in view of Koga (US 2002/0044191).
	Regarding claim 8, Weitzel teaches a system substantially as claimed. Weitzel does not disclose wherein the powder has a median particle diameter of less than 10 microns (col. 3 ll. 46-47).
	However, in the same field of endeavor of an electrostatic printer ([0002]), Koga teaches
 wherein the powder has a median particle diameter of less than 10 microns ([0143] [0187]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the toner particle diameter of Weitzel to be 10 microns because the sole difference between Weitzel and claim 8 is size, see MPEP IV A, and [0143] [0187] of Koga teaches that a particle diameter of 10 microns would be predictable to perform the same function in the same way.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays (US 2016/0243764) as applied to claim 1 above, and further in view of Koyanagi (US 2013/022891).
Regarding claim 10, Hays teaches a system substantially as claimed. Hays does not disclose a pusher to form layers of particles in the deposition area.
However, in the same field of endeavor of printing with dielectric coatings on rollers to drive deposition with voltage differences (abstract), Koyanagi teaches further comprising a pusher to form layers of particles in the deposition area (regulating blade 4, [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hays to include regulating blade 4 of Koyanagi because [0043] of Koyanagi teaches that it helps regulate the thickness of the printed layer. Of note, “to form layers” is an intended use, and regulating blade 4 of Koyanagi, by regulating the thickness of toner on development roller 3, helps to form the printed layer on development device 2, [0042]. Accordingly, a similar function for the layer of charged powder 122 on conductive elastomer 126 would be predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [0025] of Gila (US 2014/0087295) teaches a dielectric coating within the range of claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744